UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 17, 2013 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 3.02 Unregistered Sales of Equity Securities On June 19, 2013, the Company issued 187,500,000 shares to our CFO in exchange for $45,000 owed to the officer.The shares will be restricted for 24 months from the date of issuance. On June 19, 2013, the Company issued 187,500,000 shares to our CEO in exchange for $45,000 owed to the officer.The shares will be restricted for 24 months from the date of issuance. On June 19, 2013, the Company issued 35,471,698 shares of its Class A Common stock at an applicable conversion price of $0.00061 to Asher Enterprises.Asher Enterprises converted $17,500 of its note convertible in the amount of $32,500 from its note dated December 3, 2012.There is $0 remaining on the note. On June 17, 2013, the Company issued 29,500,000 shares of its Class A Common stock at an applicable conversion price of $0.0005.SC Capital converted $14,750 of its note convertible in the amount of $26,000 from its note dated October 26, 2012.There is $0 remaining on the note. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Graystone Company, Inc. Dated:June 21, 2013 By: /s/ Joseph Mezey Name: Joseph Mezey Title: CFO
